Citation Nr: 0504787	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-20 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for postoperative residuals of a right toe medial hallux with 
foot widening.

2.  Entitlement to an initial rating in excess of 10 percent 
for postoperative residuals of a left bunionectomy and 
lateral hallux.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from March 1981 to March 1985.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2002 rating action that granted service 
connection for postoperative residuals of a right toe medial 
hallux with foot widening, and of a left bunionectomy and 
lateral hallux, and assigned each an initial 10 percent 
rating, effective March 12, 2001.  A Notice of Disagreement 
with the initial 10 percent ratings assigned was received in 
March 2002.  Because the claims involve requests for higher 
ratings following the initial grants of service connection, 
the Board has characterized each claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).  
A Statement of the Case (SOC) was issued in May 2002, and a 
Substantive Appeal was received in July 2003.    

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on her part, is required. 


REMAND

The record reveals that the veteran last underwent 
examination of his feet, by a physician's assistant, in 
September 2001.  At that time, the examiner included only 
minimal clinical findings for each foot.  While the examiner 
also indicated that the veteran experienced an exacerbation 
of his problems with repeated use, he neither provided any 
assessment of the severity of each foot disability, or of the 
extent of additional disability during such periods of 
exacerbation.  The examiner also noted, in his report, the 
claims file was not available for review.

The Board finds that the evidence currently of record is 
insufficient to fairly evaluate the claims on appeal  In this 
regard, the Board notes that the currently assigned 10 
percent rating is the maximum rating assignable under 
Diagnostic Code 5280, pursuant to which unilateral hallux 
valgus is evaluated; the current 10 percent ratings are each 
assigned under that diagnostic code.  However, to determine 
whether a higher rating for either foot is assignable under 
any alternative diagnostic code-to include Diagnostic Code 
5283 (pursuant to which impairment of the tarsal or metarsal 
bones is evaluated) and Diagnostic 5284 (pursuant to which 
residuals of foot injuries is evaluated), both of which the 
RO has considered (as reflected in the May 2002 SOC)-
additional medical findings and assessments are needed.  
Under these circumstances, the Board finds that additional VA 
examination, with comprehensive clinical findings, and 
medical opinions and comments, as appropriate, is needed to 
equitably resolve the issues on appeal.  See 38 U.S.C.A. 
§ 5103A.  

Hence, the RO should arrange for the veteran to VA 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report for the scheduled VA examination, without good cause, 
may result in denial of the claims.  See  38 C.F.R. § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.   If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to her by the 
pertinent VA medical facility.

Prior to arranging for further examination, the RO should 
also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal, notifying her that she has a full one-year period for 
response (of which she was not previously notified).  See 
38 U.S.C.A § 5103 (West 2002); but see also Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should also request the veteran 
to submit all evidence in her possession (of which she was 
not previously notified).  After providing the required 
notice, the RO should obtain any additional evidence for 
which she provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2004).      

The action identified herein is consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  However, identification of 
specific action requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  RO 
adjudication of the claims for higher initial ratings should 
include specific consideration of whether, for either foot, 
staged rating" (assignment of different ratings for distinct 
periods of time based on the facts found), pursuant to 
Fenderson, is warranted.  The RO should also continue to 
consider whether, pursuant to 38 C.F.R. § 3.321, a higher 
rating for either foot is warranted on an extra-schedular 
basis.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran a 
letter requesting that she provide 
sufficient information and authorization 
to enable it to obtain any additional 
pertinent evidence not currently of 
record.      

The RO should also invite her to submit 
all pertinent evidence in her possession, 
and explain the type of evidence that is 
her ultimate responsibility to submit.  
The RO's letter should clearly explain 
that she has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify her of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  After all available records and/or 
responses have been associated with the 
claims file, or a reasonable time period 
for the veteran's response has expired, 
the RO should arrange for the veteran to 
undergo VA examination of both feet, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of her documented medical 
history and assertions.  All indicated 
tests and studies (to include X-rays) 
should be accomplished, and all clinical 
findings should be reported in detail.  

For each foot, the examiner should 
clearly identify all symptoms pertaining 
to, and physical manifestations of, the 
veteran's disability, specifically 
indicating whether the disability 
involves any malunion or nonunion of the 
tarsal or metatarsal bones.  Considering 
all of the veteran's symptoms and 
manifestations (as well as the likely 
extent of additional functional loss with 
exacerbations of the disability with 
repeated use of the foot), the physician 
should provide an overall assessment as 
to whether the disability is the best 
characterized as moderate, moderately 
severe, or severe.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the veteran fails to report for 
the scheduled VA examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice of the date 
and time of the examination sent to her 
by the VA medical facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  For each foot, the RO 
must document its specific consideration 
of whether staged rating, pursuant to 
Fenderson (cited to above), is 
appropriate, as well as its continued 
consideration of alternative diagnostic 
codes for evaluating each disability, and 
whether any higher rating is warranted on 
an extra-schedular basis.       
 
7.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate Supplemental SOC 
that includes clear reasons and bases for 
all determinations, and afford her the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.        §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


